DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office Action mailed 14 January 2021 is withdrawn.  Applicant’s arguments regarding burden are persuasive in light of the references cited herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0315884 to Hofstad (Hofstad hereinafter).
Regarding claim 1, Hoftstad teaches a multiphase pump (see Fig. 5) for conveying a multiphase fluid from a low pressure side (at 18) to a high pressure side (at 9), comprising a housing (7) having a pump inlet (8) and outlet (13), an inlet annulus (18), a discharge annulus (surrounding the final impeller at 9), a pump rotor (4), and a return line (10, 11, 12) with an inlet (12/16), an outlet (17), and a valve (paragraph 30, “Valves… can be placed on both the inlet and outlet of the separator”) configured to open and close the return line, where the inlet (12) is arranged directly at the discharge annulus (at least fluidically).
Regarding claim 2, Hofstad teaches that the inlet (12) of the return line and the pump outlet (13) are disposed in a spaced relationship which begins at the discharge annulus.
Regarding claim 3, Hofstad teaches that the outlet (17) of the return line is in fluid communication with the inlet annulus (18).
Regarding claim 4, Hofstad teaches that the return line outlet (17) is arranged directly at the inlet annulus (18).
Regarding claim 5, Hofstad teaches that the outlet (17) of the return line and the inlet (8) are in a spaced relationship at the inlet annulus.
Regarding claim 6, Hofstad teaches that the return line directly couples the discharge annulus with the inlet annulus (see Fig. 5).
Regarding claim 7, Hofstad teaches that the return line has a length, for instance its diameter, which is less than the distance between the pump inlet (8) and the pump outlet (13).
Regarding claim 8, Hofstad teaches that, alternately, the return line is detachably connected with the housing (as in Fig. 4).  Additionally, the embodiment of Fig. 5 may have the return line detached, for instance by cutting.
Regarding claim 9, Hofstad teaches that the return line is a pipe defining an outside of the housing and therefore arranged at that outside.
Regarding claim 10, Hofstad teaches that the return line is inside the housing.
Regarding claim 11, Hofstad teaches a vertical pump (see Fig. 5).
Regarding claim 12, Hofstad teaches a drive unit (3) operatively connected to the pump rotor and configured to rotate the pump rotor (4) and arranged inside the housing (7).
Regarding claim 13, Hofstad teaches that the pump is configured for subsea oil and gas conveyance (paragraph 1).
Regarding claim 14, Hofstad teaches that the multiphase pump is configured for installation on a sea ground (that is, such installations requires no feature inconsistent with the disclosed pump).
Regarding claim 15, Hofstad teaches that the return line has a length, for instance its diameter, which is less than the distance between the pump inlet (8) and the pump outlet (13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2007/0177990 to Zacherl teaches a centrifugal pump bypass system including a minimum flow valve (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                         5 May 2021